Title: James Madison to Edmund H. Taylor, 26 June 1833
From: Madison, James
To: Taylor, Edmund H.


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                June 26. 1833
                            
                        
                        I have received your letter of the 5th inst: It would have given me much pleasure to have aided you in your
                            search for information relative to the military services of your two Uncles; but neither my personal
                            recollections, nor acquired knowledge, put it in my power to do so. In consequence of a like application from Mr. R. H. C.
                            Taylor, I had endeavored in vain to trace thro’ the oldest persons in this quarter the facts which are wanted. I now find
                            that Mr. Robt. Taylor Junr. who married a daughter of your Uncle Doctr. Taylor, has on the advice of his father put the
                            case of your Uncle Francis with that of the Doctr., into the hands of Mr. Archibald Mc.Gill Green, who has been very
                            successfull in such investigations, and thinks favorably of the claim, tho’ it may be necessary to carry it before
                            Congress. He is to be liberally compensated; but in propotion only to his success. I understand that the case of your
                            Uncle John has also been put into the hands of Mr. Green or Mr. Vespassion Ellis of the eastern shore, on the same
                            conditions. The result of these efforts will doubtless be made known to all who are interested in them.
                        Repeating my regret that I have been able to do so little in behalf of those, to whom I wish so well, I
                            tender you my cordial regards and salutations
                        
                            
                                James Madison
                            
                        
                    